DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an antimicrobial peptide claimed in claims 1-5, 8, 11, 15-22, 24-25 and 33 and election of SEQ ID NO: 7 in the reply filed 12/01/22 is acknowledged. Election was made of SEQ ID NO: 7 with no D-amino acids. 
Claims 1-5, 8, 11, 15-22, 24-25, 33 and 35 are pending. 
Claims 8, 16-17, 19-22 and 35 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-5, 11, 15, 18, 24-25 and 33 read on the elected Group I and species and are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/20, 7/20/20, 6/9/22 was considered by the examiner.

Drawings
The drawings are objected to because Fig. 4 is not legible. Fig. 4 is blurry.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11, 15, 18 and 33  are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1-5, 11, 15, 18 and 33 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 is drawn to an antimicrobial peptide, comprising 2 to 20 variable domains, each variable domain is a sequence of 2 to 20 consecutive basic amino acids, wherein (a) the variable domains are separated from each other by a variable linker, (v) the variable linker can have 1 to 20 any amino acids other than two or more consecutive basic amino acids, and (c) the peptide has no more than 100 amino acids.  

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
	Yes, the claims are directed to a natural phenomenon, The claimed peptide is naturally occurring. As evidenced by Uniprot, the peptide of claims 1-5, 11 and 15 (SEQ ID NO: 7) is a fragment of a naturally occurring peptide. (<https://www.uniprot.org/uniprotkb/A0A165YEV4/entry> accessed 12/17/22).  Accordingly, the pending claims are directed to a naturally occurring product.  
Absent evidence to the contrary, the recitation of “antimicrobial” does not impart a different structure to the claimed peptide that would distinguish it from the natural product. 
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? 
No, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. As indicated above, the claimed peptide is naturally occurring and the claims do not recite additional elements that amount to significantly more. The recitation of a pharmaceutically acceptable carrier does not amount to significantly more. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, claims 1-5, 11, 15, 18 and 33 do not qualify as eligible subject matter.

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11, 18, 24-25 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Scope of the claimed genus
	Claim 1 is drawn to an antimicrobial peptide, comprising 2 to 20 variable domains, each variable domain is a sequence of 2 to 20 consecutive basic amino acids, wherein (a) the variable domains are separated from each other by a variable linker, (v) the variable linker can have 1 to 20 any amino acids other than two or more consecutive basic amino acids, and (c) the peptide has no more than 100 amino acids.  The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). In view of this rule, the term “anti-microbial” includes bacteria, fungi, virus and protozoa (p. 10).  The consensus sequence is loosely defined at the residues. For example, the variable domain can be 2 to 20 consecutive amino acids and comprise 2 to 20 variable domains.  

	Assessment of whether species are support in the original specification
Four embodiments of the invention were reduced to practice at the time of filing. Applicants disclosed SEQ ID NOs: 6-13. 
In addition, the complete structure of the following species was disclosed: SEQ ID NOs: 6-13 and 28.
There was no disclosure of other antimicrobial peptides that meet the limitations of the sequence in claim 1.  
There was no disclosure of peptides, wherein the variable region is other than RRRR or RRRRR. 
In summary, for these reasons, the skilled artisan would reasonably conclude that the inventor(s), at the time the application was filed, had possession of the antimicrobial peptides of SEQ ID Nos: 6-13 at the time the invention was filed. 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In the instant case, the disclosure of SEQ ID NOs: 6-13 are not representative of the genus encompassed by the consensus sequence of claim 1.  
With the aid of a computer, one of ordinary skill in the art could identify all of the peptides that meets the limitations of claim 1. However, there is no teaching regarding which sequences will have the claimed antimicrobial activity. If one considers the variables of claim 1, the number of peptides that meet the requirement of the sequence is quite large. 
Therefore, disclosure of SEQ ID NO: 6-13 are not representative of the genus.

Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of a peptide of SEQ ID NO: 6-13 that leads to the claimed antimicrobial function. 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which amino acids are important for preserving function. Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
The specification fails to provide description is in the structure of the protein to make. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also have antimicrobial activity. This is an issue of written description. The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity. In other words, the specification does not describe which proteins to make.
In conclusion, for the reasons presented above, the skilled artisan would reasonably conclude that the inventors, at the time the application was filed had full possession of the antimicrobial peptides, SEQ ID NO: 6-13. Therefore, only SEQ ID NO: 6-13 satisfy the written description requirements of 35 U.S.C. 112, first paragraph. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kallen et al. (CU01P101WO). This is a NEW rejection necessitated by amendment of claim 1.
Kallen et al. teach vaccines and cationic peptides for increasing transfection efficiency (Abstract, p. 28, 2nd para. p. 29, last para., p. 30). Kallen et al. teach the cationic peptide is SEQ ID NO: 10 (CysArg16Cys) CRRRRRRRRRRRRRRRRC (p. 36). The bolded amino acids meet the limitation of four variable domains in tandem comprising three or four consecutive basic amino acids. The italic R residues meets the limitation of variable linker. It should be noted that the broadest reasonable interpretation of amended claim 1 includes a polyarginine peptide as presented above because the linker can comprise 1 to 20 amino acids other than two or more consecutive basic amino acids. 
 With respect to the limitation in the preamble of claim “an antimicrobial peptide” please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the claim body describes a structurally complete invention.  The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. Importantly, the sequence from Kalen et al. would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Kallen et al. teach a peptide that meets all the structural limitations of instant claim 1, therefore the same peptide would have the same activities and properties.  
With respect to claim 2, the peptide of Kallen et al. has 4 variable domains. 
With respect to claim 3, the peptide of Kallen et al. comprising a C-terminal cysteine.
With respect to claim 4, the peptide of Kallen et al. comprises at arginine variable domains. 
With respect to claim 5, all of the basic amino acids in each variable domain are arginine residues. 
With respect to claim 33, Kallen et al. teach the invention comprises a pharmaceutically acceptable carrier and/or vehicle (p. 75, lines 14-15). 



Claims 1-5, 11, 15, 24-25 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shih et al. (WO 2014/124047, cited on IDS and provided by Applicants). 
Shih et al. teach HBc peptides (Fig. 1). In particular, Shih et al. teach HBc 147-183: TVVRRRGRSPRRRTPSPRRRRSQSPRRRRSQSRESQC (Fig. 1). The HBc peptide of Shih et al. meets the limitation of claim 1, comprising 2 to 20 variable domains, each variable domain is a sequence of 2 to 20 consecutive basic amino acids, wherein the variable domain is separated from each other by a variable linker, the variable linker having 1 to 20 amino acids other than two or more consecutive basic amino acids and the peptide has no more than 100 amino acids. 
With respect to the limitation “an antimicrobial peptide”, the sequence from Shih et al. would inherently have all of the activities and properties of the composition of claim 1.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Shih et al. teach a peptide that meets all the structural limitations of instant claim 1, therefore the same peptide would have the same activities and properties. Importantly, Shih et al. teach the peptide has antimicrobial activity (Fig. 2-5).
With respect to claim 2, the peptide of Shih et al. has at least three variable domains.
With respect to claim 3, the peptide of Shih et al. has a C-terminal cysteine.
With respect to claim 4, the peptide of Shih et al. has at least one of the basic amino acids in the variable domain is an arginine. 
With respect to claim 5, the peptide of Shih et al. has all the basic amino acids in each variable domain are arginine.
With respect to claim 11, the peptide of Shih et al. has three or four arginine residues and each variable linker has 2 to 4 amino acids. 
With respect to claims 15, Shi et al. teach the HBc peptide: TVVRRRGRSPRRRTPSPRRRRSQSPRRRRSQSRESQC (Fig. 1), which comprises instantly claimed SEQ ID NO: 8 (non-elected species). Please note that the transitional phrase “containing a sequence” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “containing”, the broadest reasonable interpretation of claim 15 includes sequences in which SEQ ID NO: 8 is embedded and does not exclude additional, unrecited elements.
With respect to claims 24-25, Shih et al. teach the HBc peptide is biotinylated (Fig. 6A), meeting the limitation “affinity tag” (claim 25) and “conjugate comprising the peptide of claim 1 and a non-HBcARD” (claim 24).
With respect to claim 33, Shih et al. teach the peptide in a pharmaceutically acceptable carrier (Abstract, p. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 11, 15, 18, 24-25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (WO 2014/124047, cited on IDS and provided by Applicant). 
Shih et al. teach HBc peptides (Fig. 1). In particular, Shih et al. teach HBc 147-175: TVVRRRGRSPRRRTPSPRRRRSQSPRRRRS (Fig. 1) 
Shih et al. does not teach the HBc 147-175  peptide has a C-terminal cysteine and is SEQ ID NO: 7, however the teachings of Shih et al. cure this deficiency. It should be noted that SEQ ID NO: 7 comprises residues 147-175 of HBc peptide (Fig. 1) with a cysteine added to the C-terminus. 
 Shih et al. teach (Results and Fig.1):
To further map the active sequences of the antimicrobial activity, various peptides (FIG, 1) in different length were synthesized and tested as before. Peptide HBcl 47-175, with the deletion of the last eight amino acids at the C -terminus, maintained strong activity against Gram-negative bacteria, albeit it lost the activity against S. aureus and C. albicans. We detected no activity against all of the tested bacteria and fungi from peptides ARD (HBc'147-159) or ARD II1-IV (HBc 164- 176 and HBcl62-.l 75). In contrast, all peptides containing ARD II-lV (HBc 1 53-176, HBcl57-176, HBcl 53- 1 75,, HBcl 55-175, and HBcl 57-175) and ARD Mil (HBcl47-167) exhibited strong activity against P. aeruginosa and K. pneumonia, respectively, albeit they were weak, against E coli (FIG. 10). Therefore, peptide ARD II-IV and ARD I-III appeared to be necessary and sufficient for the bactericidal activity against P. aeruginosa and K. pneumonia.

Shih et al. also teach and claim adding a cysteine at the C-terminus of the peptides (p. 9, line 19, claim 8). 

With respect to claims 15 and 18, It would have been obvious to one of ordinary skill in the art to try different peptide sequences from HBc. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
At the time of the invention there had been a recognized need for new antimicrobial peptides due to drug resistant pathogens caused by the extensive use of antibiotics (Background, 1st para. p. 1). Shih et al. teach a finite number of identified, predictable potential solutions for the recognized need: HBc peptides (Fig. 1). Fig. 1 discloses HBc peptides of different lengths. Moreover, Shih et al. teach adding a Cysteine residue to the C-terminus of the HBc peptides. One of ordinary skill in the art would have been motivated try different HBc variants with Cysteine at the C-terminus for bactericidal activity, resulting in a peptide meeting the limitations of SEQ ID NO: 7 (elected species). One of ordinary skill in the art would be motivated to try additional sequence lengths as disclosed in Fig. 1 to discover peptides with increased bactericidal activity. There is a reasonable expectation of success given that Shih et al. tests various peptide lengths for activity. Moreover, Shih et al. teaches methods of making the peptides and testing for activity. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11, 15, 18, 24-25 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 752,657. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims an isolated peptide consisting of a protecting group and a sequence selected from the group consisting of 1-29 of SEQ ID NO: 1…or residues 11-29 of SEQ ID NO: 1 and a pharmaceutically acceptable carrier. The peptides of claim 1 meet the limitations of claims 1-5, 11, 15 and 33. The protecting group meets the limitations of claims 24-25. The USPN claims the peptide inhibits proliferation of gram negative bacteria meeting the limitation of “antimicrobial”. Therefore, the USPN anticipates the instant claims.

Claims 1-5, 11, 15, 18, 24-25 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,214,564. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a protecting group and SEQ ID NO: 1, and exhibits an antibacterial or anti-fungal activity and a pharmaceutically acceptable carrier (Claim 1). SEQ ID NO: 1 meets the limitations of claims 1-5, 11, 15 and 33. A protecting group meets the limitations of claims 24-25. Therefore, the claims of the USPN anticipate the instant claims. 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARA MARTINEZ/
Patent Examiner, Art Unit 1654